     Case: 4:20-cv-00021-DMB-JMV Doc #: 64 Filed: 12/14/20 1 of 2 PageID #: 1757




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

ANDREW ALEXANDER, et al.                                                                           PLAINTIFFS

V.                                                                              NO. 4:20-CV-21-DMB-JMV

PELICIA E. HALL, et al.                                                                         DEFENDANTS


                                                     ORDER

         On July 16, 2020, the plaintiffs filed a response to the defendants’ motion to dismiss. Doc.

#48. The next day, the Clerk of Court issued a notice instructing the plaintiffs “to refile [their]

response and exhibits as required by L.U.Civ.R. 7(b)(2) which states that all supporting exhibits

must be denominated by both an exhibit letter or number and a meaningful description.” The

plaintiffs refiled the response and supporting memorandum on July 20, 2020. Docs. #50, #51.

However, the plaintiffs’ refiled response and accompanying memorandum also violate the Local

Rules.

         In violation of Local Rule 7(b)(2), the plaintiffs attached to the memorandum (rather than

to the motion) their twenty exhibits in support of the motion. Further, despite the Clerk’s

instructions, the plaintiffs failed to include “both an exhibit letter or number and a meaningful

description” of each exhibit. L.U. Civ. R. 7(b)(2) (emphasis added). Due to the plaintiffs’ failure

to comply with the Local Rules, the plaintiffs’ response [50] and memorandum [51] are

STRICKEN. Within seven (7) days from the entry of this order, the plaintiffs may refile their

response and memorandum in accordance with the Local Rules.1 If refiled, no new grounds to


1
  “Attorneys practicing before the district courts of Mississippi are charged with the responsibility of knowing the
Local Rules … and may be sanctioned for failing to comply with them.” L.U. Civ. R. Preamble. The Court encourages
the plaintiffs’ counsel to review all applicable rules to ensure the plaintiffs’ response and memorandum are in
compliance. The Court notes that, to date, the Clerk of Court has issued seven notices of correction to the plaintiffs
for various reasons concerning their filings in this case.
    Case: 4:20-cv-00021-DMB-JMV Doc #: 64 Filed: 12/14/20 2 of 2 PageID #: 1758




oppose the motion to dismiss may be raised, and no new or different exhibits may be filed with

the response.

       SO ORDERED, this 14th day of December, 2020.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE




                                              2
